Case 1:21-cv-00559-PLM-PJG ECF No. 6, PageID.161 Filed 07/08/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

DANIEL CALLAHAN,                                   )
                             Plaintiff,            )
                                                   )      No. 1:21-cv-559
-v-                                                )
                                                   )      Honorable Paul L. Maloney
STATE OF MICHIGAN, et al.,                         )
                         Defendants.               )
                                                   )

      ORDER DENYING MOTIONS FOR TEMPORARY RESTRAINING ORDERS

        Plaintiff Daniel Callahan filed this lawsuit against “The Defendant(s) / State of

Michigan.” (PageID.1.) Plaintiff is proceeding without the benefit of counsel.

        Attached to the complaint, and referred to in his pleadings, Plaintiff submitted three

requests for temporary restraining orders. (ECF Nos. 1-3, 1-4 and 1-5.) In his first motion,

Plaintiff asks the Court to enjoin “all Muskegon County law enforcement officials with The

Muskegon County Sheriff’s Department from pursuing any legal matter upon Plaintiff . . . .”

(ECF No. 1-3 PageID.21.) In his second motion, Plaintiff makes the same request for law

enforcement officials from Ottawa County. (ECF No. 1-4 PageID.23.) In his third motion,

Plaintiff asks the Court to enjoin all judges in Ottawa County from “pursuing any legal matter

upon Plaintiff . . . .” (ECF No. 1-5 PageID.25.)

        Rule 65 of the Federal Rules of Civil Procedure governs requests for temporary

injunctive relief. The rule permits a federal district court to issue a temporary restraining

only when the moving party meets certain requirements. Among the requirements, the

moving party must present “specific facts in an affidavit or a verified complaint” that would
Case 1:21-cv-00559-PLM-PJG ECF No. 6, PageID.162 Filed 07/08/21 Page 2 of 2




establish an “immediate and irreparable injury” that “will result to the movant before the

adverse party can be heard in opposition[.]” Fed. R. Civ. P. 65(b)(1)(A).

       The Court DENIES Plaintiff’s requests for temporary restraining orders. (ECF Nos.

1-3, 1-4 and 1-5.) Plaintiff has not submitted any affidavit or verified complaint. Neither has

Plaintiff alleged facts to show any injury that will occur before Defendants can be heard in

opposition to Plaintiff’s requests for injunctive relief. A quick review of the complaint and

attachments indicates Plaintiff complains of past injuries which arose from legal proceedings

in the state courts. It is not clear to the Court that Plaintiff is currently involved in any legal

proceedings in Muskegon or Ottawa County.

       IT IS SO ORDERED.

Date: July 8, 2021                                             /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                                2
